Citation Nr: 1734116	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for any acquired psychiatric disorder, to include as secondary to the service-connected tinnitus.

2. Entitlement to service connection for alopecia areata.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1971. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a Notice of Disagreement (NOD) in June 2011 and a Statement of the Case (SOC) was issued in May 2013. The Veteran filed his Substantive Appeal via VA Form 9 in June 2013. Thus, the Veteran perfected a timely appeal of the issues.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for alopecia areata is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The record evidence shows that the Veteran does not have any acquired psychiatric disorder, to include PTSD and an anxiety disorder, caused by or etiologically related to any injury, illness, or incident of service origin, including the service-connected tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for any acquired psychiatric disorder, including on a secondary basis, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

VA's duty to notify was satisfied by letters in October 2009 and July 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. The Veteran was provided a VA medical examination, including an opinion, in May 2016.  This examination report is adequate for rating purposes because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection for an Acquired Psychiatric Disorder

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be established on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury; or, if any increase in the severity of the nonservice-connected disease or injury is proximately due to or the result of a service-connected disease or injury, and not due the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (a)-b)b) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Factual Background and Analysis

The Veteran contends that he has a psychiatric disorder characterized by stress and anxiety, which he attributes to his military service, the symptoms of his alopecia, and his service-connected tinnitus. In both his April 2017 Board hearing and statements in support of his claim, the Veteran reported that his father died of cancer shortly before he entered service. The Veteran indicated that in addition to the stress of losing his father he was worried about the well-being of his mother and his three siblings. Upon entering service, the Veteran was sent to Germany and he asserts that he experienced anxiety and stress during this time as he waited to learn whether or not he would be sent to Vietnam. The Veteran has also pointed to the Soviet invasion of Czechoslovakia while he was stationed in Germany as an event that gave him further anxiety. He reports that his unit was on alert during that event. Ultimately, the Veteran was not sent to Vietnam, but he maintains that the stress and anxiety of the possibility of being sent at any time placed a major burden on his emotions. Regarding his alopecia, the Veteran asserts that the condition causes him stress and anxiety as there is no cure for the condition and he believes it to affect the quality of his life. Lastly, the Veteran asserts that his service-connected tinnitus causes him stress and anxiety and affects his quality of life. The Veteran and his wife reported that he gets very annoyed by loud noises and sounds. The Veteran's daughters also submitted statements in which they reported that the Veteran displayed extreme sensitivity to loud sounds and that it affected their ability to play as children because he could not handle noise. The Veteran's daughter M.G. noted that they often had to have conversations at a whisper around the Veteran and that when her sister's children visit, they have to keep playtime at an acceptable noise level to avoid agitating the Veteran.

The Veteran submitted December 2011 private treatment records from Helotes Counseling Center which included diagnoses of PTSD and anxiety disorder. The Veteran was noted as presenting with extreme stress and anxiety coupled with medical issues of alopecia and tinnitus, a short fuse leading to angry outbursts, trouble coping with loud noises, and nightmares resulting in behavioral outbursts. The clinician noted that the precipitating event for these issues was a culmination of unresolved issues that had affected the Veteran since his discharge which affected the quality of his life. 
 
The Veteran was afforded a VA psychological examination in May 2016. The examiner noted that the Veteran does not have a diagnosis of a mental disorder. In reporting the Veteran's history, the examiner noted that the medical record did not indicate any mental health treatment or issues prior to or during military service. Additionally, the examiner noted that the Veteran received private treatment at the Helotes Counseling Center beginning in December of 2011 relating to his reported anxiety and distress coping with his tinnitus and alopecia. While receiving outpatient treatment there, he was diagnosed with PTSD and anxiety disorder. The examiner noted that in reviewing the Veteran's counseling notes from Helotes Counseling Center, there was no Criterion A stressor indicated. She further noted that the basis of the PTSD diagnosis was unclear as the Veteran only reported nervousness as it related to the possibility and anticipation of being deployed. Regarding the Veteran's current PTSD symptoms, the examiner noted that the Veteran did not report a history of a traumatic event, stressors that met Criterion A, or intrusive symptoms. While he reported restlessness, racing thoughts, and irritability, these symptoms did not interfere with his sleep, activities of daily living, or his ability to maintain successful working and social relationships. 

The examiner opined that it was less likely than not that the Veteran had an anxiety disorder due to or the result of tinnitus.  As rationale, the examiner noted that although the Veteran had been diagnosed with anxiety disorder and PTSD by a private provider in 2011, these diagnoses could not be substantiated based upon information gathered by the examiner during the examination.  The Veteran had never been deployed or experienced a trauma that met Criterion A, ruling out a possible PTSD diagnosis.  Additionally, although the Veteran reported restlessness, racing thoughts, and irritability, the symptoms did not rise to the level to indicate social or occupational impairment as evidenced by his stable career, lack of disciplinary problems, and successful relationships.  The examiner opined that therefore the Veteran's reported anxiety did not meet full criteria that conformed to DSM-5 standards which in turn did not warrant a secondary service connection for anxiety as it related to his tinnitus. 

In the present case, the evidence contains conflicting opinions regarding the Veteran's diagnosis of a psychiatric disorder.  In this regard, the Board finds the opinion of the May 2016 VA examiner to be of greater probative value than the treatment records from Helotes Counseling Center.  The VA examiner provided a rationale in support of her opinion, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, while the private treatment records contain diagnoses of PTSD and anxiety disorder, they provide no specific Criterion A stressor as a basis for the PTSD diagnosis; and they do not comment on how the Veteran's reported anxiety symptoms, by comparison with the other evidence of record, meet the full criteria that conformed to the DSM-5 standards to support a diagnosis of an anxiety disorder.  As such, the VA examiner in 2016 had the right to review the entire record, which included the particulars of the Veteran's medical history during and after service, including the treatment records from Helotes Counseling Center, to conduct extensive evaluation of the Veteran and assess his reported symptoms, and to ultimately determine that the Veteran did not have a diagnosis of either PTSD or an anxiety disorder that conformed to the DSM-5 criteria.  For these reasons, the Board can and does attach more probative weight and persuasive value to the clinical findings and opinions contained in the May 2016 VA examination report.

Further, even if the Board were to give the benefit of the doubt to the Veteran regarding these diagnoses (which it does not as indicated above), the private treatment records fail to establish a nexus between those conditions and the Veteran's military service or his service-connected tinnitus.  As noted above, the private clinician reported that the "precipitating event for these issues was a culmination of unresolved issues that had affected the Veteran since his discharge which affected the quality of his life." This rationale is inadequate as it fails to identify what unresolved issues were causing the Veteran's stress and anxiety and how those relate to either his military service or his tinnitus.

The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed condition.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the existence of an acquired psychiatric disorder and any relationship between such a disorder and his military service are not within the realm of knowledge of a layperson.  As such, there is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his acquired psychiatric disorder no probative weight when compared to the detailed (May 2016) medical opinion against the claim.

Therefore, based on the evidence of record, the Board finds that service connection for any acquired psychiatric disorder on a direct, presumptive, or secondary basis is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, service connection for any acquired psychiatric disorder, including on a secondary basis, is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for any acquired psychiatric disorder, to include as secondary to the service connected tinnitus, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for alopecia areata. The Veteran contends that about two years into service he started noticing thinning of his scalp hair and small patches of hair loss. He attributes this condition to emotional stress he experienced at the time from a combination of the unexpected death of his father and anxiety about receiving orders to report to Vietnam.  Following his discharge from service, the Veteran contends that his scalp condition continued to get worse and that he consulted a hair loss clinic and began scalp treatments, including the use of a cranial prosthesis. The Veteran asserts that he has been told by medical professionals that stress and anxiety can be factors which affect alopecia areata. 

To date, the Veteran has not been afforded a comprehensive VA medical examination to determine the nature and etiology of his claimed alopecia areata. Although the Veteran has submitted private medical records related to his alopecia, they do not provide an opinion as to the exact nature and etiology of his condition.  In particular, the Veteran submitted a November 2011 note from Dr. Stephen Miller, which lists diagnoses of androgenic alopecia and alopecia areata but provides no supporting data or a medical opinion as the nature and etiology of those diagnoses. 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996). VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified.

2.  The AOJ should advise the Veteran that he may submit a medical opinion from his treating physician (i.e., Drs. Stephen and/or Miller, or any other medical professional) that addresses whether the emotional factors (i.e., stress and anxiety), which he purports to have experienced in service (i.e., from a combination of the unexpected death of his father and his anticipation of receiving orders to report to Vietnam), contributed in any way to cause an onset for the progression of the currently diagnosed alopecia that the Veteran now has.

If such an opinion is provided, the Veteran's treating physician (or any other medical professional) is asked to consider and discuss, including but limited to, the particulars of this Veteran's medical history during and after his period of military service, and to provide the rationale for the etiology opinion in addressing the following questions: Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed alopecia was caused by, or results from the cumulative effect of the emotional factors the Veteran purports to have experienced in service?

Note:  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history (before, during, and after his period of military service) and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

3.  After all records and/or responses received from each contacted entity (if any) have been associated with the claim file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current alopecia.  The claims file and a copy of this Remand must be provided to the examiner for review.  All appropriate evaluations, tests, and studies deemed necessary by the examiner should be accomplished.  The VA examiner should note that this action has been accomplished in the VA examination report.

Specifically, the examiner is asked to provide an opinion addressing the following question:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed alopecia was caused by, or results from the cumulative effect of the emotional factors the Veteran purports to have experienced in service?  In making this assessment, the examiner is to discuss whether the emotional factors (i.e., stress and anxiety), which the Veteran purports to have experienced in service (i.e., from a combination of the unexpected death of his father and his anticipation of receiving orders to report to Vietnam), contributed in any way to cause an onset for the progression of the currently diagnosed alopecia that the Veteran now has.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history (before, during, and after his period of military service) and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

4.  After undertaking the development above, the issue of service connection for alopecia should be re-adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


